"undivided" interest in the loan. After Desert Land Investment defaulted
                 on the loan, Darnold and Frisco filed the underlying action against the
                 Jacobys, but the other 66 people were never joined in the action. The
                 district court granted the Jacobys' motion for summary judgment but
                 denied both sides' requests for attorney fees based on their offers of
                 judgment. These appeals followed.
                             Having considered the parties' arguments and the record on
                 appeal, we conclude that the district court properly granted the Jacobys'
                 motion for summary judgment. See Wood v. Safeway, Inc., 121 Nev. 724,
                 729, 121 P.3d 1026, 1029 (2005) (providing that this court reviews a
                 district court's order granting summary judgment de novo). NRS
                 104.3110(4) provides that "[i]f an instrument is payable to two or more
                 persons not alternatively, it is payable to all of them and may be
                 negotiated, discharged or enforced only by all of them." Because the 68
                 people had "undivided" interests in the loan, the loan was payable to them
                 not alternatively and could only be enforced by all of them, and thus,
                 Darnold and Frisco lack standing to sue individually. See Piatt v. Medford
                 Highlands, LLC, 22 P.3d 767, 768-71 (Or. Ct. App. 2001) (construing an
                 arrangement where three parties had undivided interests in a promissory
                 note and trust deed as being payable to the three parties not alternatively,
                 and thus, requiring the joinder of all three parties for enforcement); see
                 also Black's Law Dictionary 829 (8th ed. 2004) (defining an undivided
                 interest as lain interest held under the same title by two or more
                 persons"). Darnold and Frisco's argument that they could not join all the
                 other lenders because the Jacobys purchased one of the lenders' interest in
                 the loan and would never agree to join the action lacks merit because they
                 could be compelled to join the action.       See Piatt, 22 P.3d at 771-72
                 (providing that the court could "compel the joinder of the joint payee who
SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                refuses to participate as a plaintiff in the enforcement of an instrument"
                and they could be joined as defendants).
                            We further conclude that the district court did not abuse its
                discretion in denying either side's request for attorney fees based on their
                offers of judgment. Gunderson v. D.R. Horton, Inc., 130 Nev., Adv. Op. 9,
                319 P.3d 606, 615-16 (2014) (explaining that this court reviews a district
                court's decision regarding attorney fees for an abuse of discretion). It was
                not an abuse of discretion for the district court to conclude that the
                Jacobys' offer of judgment to provide Darnold and Frisco less than one
                tenth of the amount they loaned Desert Land Investment was
                unreasonable when considering the Beattie v. Thomas, 99 Nev. 579, 588-
                89, 668 P.2d 268, 274 (1983), factors. Additionally, because Darnold and
                Frisco's offer of judgment to dismiss the action was contingent on pursuing
                the action in Arizona, which the order granting summary judgment does
                not require, the Jacobys obtained a more favorable judgment than Darnold
                and Frisco's offer of judgment. NRCP 68; NRS 17.115 (2005); Saavedra-
                Sandoval v. Wal-Mart Stores, Inc., 126 Nev. 592, 599, 245 P.3d 1198, 1202
                (2010) (explaining that this court will affirm a district court's order if the
                district court reached the correct result). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                           J.
SUPREME COURT
     OF
   NEVADA


(0) 1947A e
                cc:   Hon. Ronald J. Israel, District Judge
                      Cuthbert E.A. Mack
                      Benjamin B. Childs
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) I94Th